             Case 1:20-cv-01497 Document 1 Filed 06/08/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
_______________________________________

AMERICAN CIVIL LIBERTIES UNION
OF THE DISTRICT OF COLUMBIA
915 15th Street, NW, 2nd floor
Washington, DC 20005,

                       Plaintiff,

       v.                                                    No. 1:20-cv-01497

UNITED STATES SECRET SERVICE
950 H Street, NW, Suite 7800
Washington, DC 20223,

                  Defendant.
_______________________________________


                                        COMPLAINT
                                (Freedom of Information Act Case)

       1. The American Civil Liberties Union of the District of Columbia brings this Freedom

of Information Act suit to require the United States Secret Service to produce records of the

events surrounding the arrest of Gregory Johnson in front of the White House on July 4, 2019.

                                    JURISDICTION AND VENUE

       2.      This Court has jurisdiction under 28 U.S.C. § 1331 and 5 U.S.C. § 552(a)(4)(B).

       3.      Venue is proper in this District under 5 U.S.C. § 552(a)(4)(B).

                                            PARTIES

       4.      Plaintiff American Civil Liberties Union of the District of Columbia is a non-

profit, non-partisan membership organization dedicated to protecting civil liberties and civil

rights in the District of Columbia.
             Case 1:20-cv-01497 Document 1 Filed 06/08/20 Page 2 of 4



       5.      Defendant United States Secret Service is a federal agency subject to the Freedom

of Information Act, 5 U.S.C. § 552.

                                              FACTS

       6.      On July 4, 2019, at approximately 5 p.m., Gregory Johnson burned two American

Flags on the 1600 block of Pennsylvania Avenue, N.W., in front of the White House. He and

another person in his group were arrested by uniformed Secret Service officers. All charges were

subsequently dropped.

       7.      It is well established that burning an American Flag that is a person’s own

property is a form of symbolic expression that is protected by the First Amendment. That

proposition was established in Texas v. Johnson, 491 U.S. 397 (1989). The respondent in that

case was Gregory Johnson. The flags that Mr. Johnson burned on July 4, 2019, were his own

property.

       8.      On October 15, 2019, the American Civil Liberties Union of the District of

Columbia submitted a FOIA request to United States Secret Service seeking “copies of any and

all video recordings in the possession or control of the Secret Service showing these events (the

flag burnings and the arrests) and the events preceding and following them,” including “at a

minimum, all video recordings in your possession showing events in the southern half of

Lafayette Park and on the 1600 block of Pennsylvania Avenue, NW, between 4:30 pm and 5:30

pm on July 4, 2019.”

       9.      The FOIA request sought a waiver of document search, review, and duplication

fees pursuant to 5 U.S.C. § 552(a)(4)(A)(iii) and 6 C.F.R. § 5.11(k)(i) on the grounds that

disclosure of the requested records is in the public interest and because disclosure is likely to




                                                  2
             Case 1:20-cv-01497 Document 1 Filed 06/08/20 Page 3 of 4



contribute significantly to public understanding of the operations or activities of the government

and is not primarily in the commercial interest of the requester.

       10.     The FOIA request also sought a waiver of search fees pursuant to 5 U.S.C. §

552(a)(4)(A)(ii)(II) and 6 C.F.R. § 5.11 (b)(6) on the grounds that ACLU-DC is a representative

of the news media and the records are not sought for commercial use.

       11.     The FOIA request sought a determination regarding the request within 20

working days, pursuant to U.S.C. § 552(a)(6)(A)(i) and 6 C.F.R. § 5.6(c). A copy of the request

is attached to this complaint.

       12.     The Secret Service acknowledged that it received the request on October 15,

2019, and assigned it FOIA File No. 20200046. On November 1, 2019, the Secret Service

advised that it had conducted a search for potentially responsive documents and was processing

the responsive records identified in connection with that search.

       13.     As the date of this filing, more than seven months after the October 15, 2019,

request, and more than six months after the Secret Service advised that its search for responsive

documents was complete, the Secret Service has not issued a determination regarding the request

and has produced no records responsive to the request.

                                        CLAIM FOR RELIEF

       14.     Defendant United States Secret Service has failed to honor its obligations under 5

U.S.C. § 552(a)(6)(A)(i) and 6 C.F.R. § 5.6(c), and has unlawfully withheld non-exempt records

that were requested by the Plaintiff.

       15.     Defendant United States Secret Service has failed to honor its obligations under 5

U.S.C. § 552(a)(4)(A) (ii)(II) and (iii) and under 6 C.F.R. § 5.11(b)(6) and (k)(i) to waive

document search, review, and duplication fees.



                                                 3
               Case 1:20-cv-01497 Document 1 Filed 06/08/20 Page 4 of 4



       WHEREFORE, Plaintiff requests the Court to:

       A.       Declare that the Defendant has violated its obligations under the Freedom of

Information Act;

       B.       Order the Defendant to produce the requested records promptly and at no charge;

       C.       Award Plaintiff its costs and reasonable attorneys’ fees; and

       D.       Grant such other and further relief as may be appropriate.

June 8, 2020                                  Respectfully submitted,

                                              /s/ Arthur B. Spitzer
                                              Arthur B. Spitzer (D.C. Bar No. 235960)
                                              American Civil Liberties Union Foundation
                                                of the District of Columbia
                                              915 15th Street, NW, 2nd floor
                                              Washington, DC 20005
                                              202-601-4266
                                              aspitzer@acludc.org

                                              Attorney for Plaintiff




                                                 4
